14-3912
     Mazur v. New York City Department of Education et al.

                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
     ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
     PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
     DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST
     SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 6th day of November, two thousand fifteen.
 5
 6       PRESENT: DENNIS JACOBS,
 7                PIERRE N. LEVAL,
 8                              Circuit Judges.
 9                GEOFFREY W. CRAWFORD,*
10                              District Judge.
11
12       - - - - - - - - - - - - - - - - - - - -X
13       JOAN MAZUR,
14                Plaintiff-Appellant,
15
16                    -v.-                                               14-3912
17
18       NEW YORK CITY DEPARTMENT OF EDUCATION
19       et al.,
20                Defendants-Appellees.
21       - - - - - - - - - - - - - - - - - - - -X
22



                *
               The Honorable Geoffrey W. Crawford, United States
         District Judge for the District of Vermont, sitting by
         designation.
                                                  1
 1   FOR APPELLANT:             STEVEN A. MORELLI, LAW OFFICE OF
 2                              STEVEN A. MORELLI, Garden City,
 3                              New York.
 4
 5   FOR APPELLEES:             MICHAEL J. PASTOR (with Richard
 6                              Dearing on the brief) for
 7                              Zachary W. Carter, Corporation
 8                              Counsel of the City of New York,
 9                              New York, New York.
10
11        Appeal from a judgment of the United States District
12   Court for the Southern District of New York (Torres, J.).
13
14        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED
15   AND DECREED that the judgment of the district court be
16   AFFIRMED.
17
18        Joan Mazur appeals from the judgment of the United
19   States District Court for the Southern District of New York
20   (Torres, J.) dismissing her discrimination complaint on
21   summary judgment. We assume the parties’ familiarity with
22   the underlying facts, the procedural history, and the issues
23   presented for review.
24
25        “We review a district court’s grant of summary judgment
26   de novo, construing the evidence in the light most favorable
27   to the non-moving party and drawing all reasonable
28   inferences in its favor.” Allianz Ins. Co. v. Lerner, 416
29 F.3d 109, 113 (2d Cir. 2005).
30
31        1. A number of Mazur’s claims, including claims
32   asserted under § 1983, the New York State Human Rights Law
33   (“NYSHRL”), and the New York City Human Rights Law
34   (“NYCHRL”) were dismissed on the ground of collateral
35   estoppel because these claims were litigated during Mazur’s
36   hearing pursuant to N.Y. EDUC. § 3020-a (hereinafter “§
37   3020-a”) . Because such a hearing is “an administrative
38   adjudication, we must give its findings preclusive effect.”
39   Burkybile v. Bd. of Educ. of Hastings-On-Hudson Union Free
40   Sch. Dist., 411 F.3d 306, 311 (2d. Cir. 2005). This accords
41   with the general principle that “New York courts will give
42   administrative determinations preclusive effect if made in a
43   quasi-judicial capacity and with a full and fair opportunity
44   to litigate the issue.” Id. at 312.
45
46        During the hearing, Mazur presented both of her
47   discrimination theories, arguing that her supervisors’

                                  2
 1   criticisms and charges were mere pretexts for
 2   discrimination. A. 140-41, 163-64. The hearing officer,
 3   after a full and fair litigation, determined that Mazur was
 4   subject to discipline because of, inter alia, her excessive
 5   absenteeism, poor teaching, and failure to improve in
 6   response to the recommendations of her supervisors. A. 130-
 7   31, 182-89. Defendants advance these findings as
 8   legitimate, non-discriminatory reasons for their actions.
 9   Absent evidence sufficient to support a reasonable finding
10   of discriminatory motivation--which, as we conclude below,
11   is lacking–-we must accept the hearing officer’s
12   determination that Mazur was guilty of the charged conduct
13   and disciplined for these legitimate reasons.
14
15        Mazur argues against this preclusive effect on the
16   ground that there is an insufficient opportunity for
17   discovery in a § 3020-a proceeding. We reject her argument,
18   as did the district court, because she neither identifies
19   any discovery demand she made in the § 3020-a proceeding
20   that was rejected nor points to any subsequently available
21   evidence that could have changed the result. See Special
22   Appendix (“SPA”) 15 (“Here, [p]laintiff does not point to
23   any deficiencies in the discovery in connection with the
24   3020-a hearing, and tellingly, [p]laintiff does not provide
25   any additional evidence in her moving papers that post-dates
26   the 3020-a hearing or demonstrates that the discovery in the
27   3020-a hearing was somehow deficient.”).
28
29        2. Mazur challenges the grant of summary judgment on
30   her claims under the Age Discrimination in Employment Act
31   (“ADEA”) and Americans with Disabilities Act (“ADA”).
32   Because her employer provided non-discriminatory reasons for
33   the disciplinary action taken towards Mazur, the presumption
34   in Mazur’s favor established by McDonnell Douglas Corp. v.
35   Green, 411 U.S. 792 (1973) “completely drops out of the
36   picture.” James v. N.Y. Racing Ass’n, 233 F.3d 149, 154 (2d
37   Cir. 2000) (internal quotation marks omitted).
38
39        We agree with the district court that Mazur failed to
40   make out a sufficient case under the ADEA because Mazur does
41   not point to evidence from which a jury could draw a
42   reasonable inference of age discrimination. The district
43   court concluded that Mazur had failed to rebut defendants’
44   reasons, and Mazur has not specifically addressed this
45   finding on appeal. SPA 21. And assuming her sprained ankle
46   is a disability under the ADA, Mazur failed to adduce
47   evidence of discrimination to rebut her employer’s

                                  3
 1   identification of legitimate nondiscriminatory reasons for
 2   her discipline.
 3
 4        3. Mazur argues that summary judgment should not have
 5   been granted on her ADEA and ADA hostile work environment
 6   claims. An “actionable discrimination claim based on
 7   hostile work environment . . . is one for which the
 8   workplace is permeated with discriminatory intimidation,
 9   ridicule, and insult that is sufficiently pervasive to alter
10   the conditions of the victim’s employment . . . . .”
11   Kassner v. 2nd Ave. Delicatessen Inc., 496 F.3d 229, 240 (2d
12   Cir. 2007) (internal quotation marks omitted). In view of
13   the stringent standard governing hostile work environment
14   claims and the fact that summary judgment was properly
15   granted on Mazur’s ADEA and ADA discrimination claims, the
16   district court correctly determined that Mazur’s hostile
17   work environment claims were unsupported by the record.
18
19        4. As to Mazur’s First Amendment retaliation claim,
20   the district court properly found that summary judgment was
21   warranted because Mazur’s complaints did not address a
22   matter of public concern. See Ruotolo v. City of New York,
23   514 F.3d 184, 188 (2d Cir. 2008). As to Mazur’s Equal
24   Protection, ADA, ADEA, and NYSHRL retaliation claims,
25   summary judgment was proper because Mazur “has offered
26   insufficient evidence of causation linking [her]
27   [suspension] to motives of retaliation or discrimination to
28   overcome the cumulative probative weight of the evidence of
29   a legitimate reason for [her] discharge and of the final
30   termination decision” rendered during the § 3020-a hearing.
31   Collins v. New York City Transit Authority, 305 F.3d 113,
32   119 (2d Cir. 2002). As to the NYCHRL retaliation claim:
33   even construed broadly in Mazur’s favor, these claims fail
34   for a lack of the requisite causal link between Mazur’s
35   complaints and any alleged retaliatory action. Moreover,
36   the record contains numerous non-retaliatory reasons for any
37   action taken against Mazur. See Mihalik v. Credit Agricole
38   Cheuvreux North America Inc., 715 F.3d 102, 110 n.8 (2d Cir.
39   2013) (noting that summary judgment is appropriate if “the
40   record establishes as a matter of law that discrimination
41   play[ed] no role” in employer’s actions) (internal quotation
42   marks omitted).
43
44
45
46


                                  4
 1        For the foregoing reasons, and finding no merit in
 2   Mazur’s other arguments, we hereby AFFIRM the judgment of
 3   the district court.
 4
 5                              FOR THE COURT:
 6                              CATHERINE O’HAGAN WOLFE, CLERK
 7
 8
 9
10
11




                                  5